Webb, Judge.
This is an appeal from a judgment in favor of the plaintiff creditor in a suit on open account, defendant contending in its appeal here that the Statute of Frauds’ requirement of a writing was not met and that the purchase of the disputed items by its purported agent was unauthorized.
We hold that the Statute of Frauds question is eliminated pursuant to UCC § 109A-2 — 201 (3)(b) by defendant’s acknowledgments that the individual did, in fact, order the goods, the only question of substance being whether he had apparent authority to bind defendant contractually for the purchase price. The trial court, sitting without a jury, concluded that he did; and since we are unable to demonstrate that her finding was "wholly unsupported or clearly erroneous” (Spivey v. Mayson, 124 Ga. App. 775, 777 (186 SE2d 154) (1971)), the judgment will not be disturbed. Accord, Pinkerton & Laws Co. v. Atlantis Realty Co., 128 Ga. App. 662, 664 (1) (197 SE2d 749) (1973).

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.